COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                               No. 08-11-00075-CV
                                                §
                                                                  Appeal from the
 IN THE INTEREST OF J.J., J.J., AND             §
 J.J., CHILDREN                                             65th Judicial District Court
                                                §
                                                             of El Paso County, Texas
                                                §
                                                               (TC# 2003CM6486)
                                                §



                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to non-suit notice of appeal, which we

construe as a motion to dismiss. The motion is granted, and this appeal is dismissed. See

TEX .R.APP .P. 42.1(a)(1). Costs of appeal are assessed against Appellant. See TEX .R.APP .P.

42.1(d).



June 29, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.